Exhibit 10.3

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) made this 27th day of July,
2015 (the “Effective Date”), by and between William Sigler (the “Seller”) and
_____________________________, as representative for a syndicate of buyers (the
“Buyer”).

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Buyer desires
to purchase from the Seller, and the Seller desires to sell to the Buyer, an
aggregate of 6,824,336 shares (the “Shares”) of common stock (the “Common
Stock”) of Smack Sportswear, Inc., a Nevada corporation (the "Company").

  

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:

 

1. SALE OF SHARES. Subject to the terms and conditions of this Agreement, the
Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and acquire from the Seller, good and marketable title to the
Shares, free and clear of all mortgages, liens, encumbrances, claims, equities
and obligations to other persons of every kind and character, except that the
Shares are “restricted securities” as defined in the Securities Act of 1933, as
amended (the “Securities Act”).

 

The aggregate purchase price for the Shares shall be $90,000, payable to the
Seller (the “Purchase Price”) in four (4) equal cash payment installment
payments as set forth below in Section 2.

 

2. MANNER OF PAYMENT FOR SHARES

 

Unless otherwise agreed to in writing, Buyer shall purchase the Shares through
four equal installment payments of $22,500 each (“Installment Payment”),
according to the following payment schedule (each such date, as set forth below,
the “Installment Payment Due Date” and each such purchase by Buyer of exactly
1,706,084 Shares, an “Installment Purchase”) and pursuant to the
Payment/Certificate Delivery Procedure (as further described below): (i)
Installment Payment no. 1 shall be made on or before August 30, 2015; (ii)
Installment Payment no. 2 shall be made on or before October 1, 2015; (iii)
Installment Payment no. 3 shall be made on or before January 2, 2016; and (iv)
Installment Payment no. 4 shall be made on or before April 1, 2016. Each
Installment Payment and applicable stock certificate representing exactly
1,706,084 Shares, signature medallion guaranteed, containing an endorsement by
Seller to Buyer and/or a duly executed stock power (the “Purchased Stock
Certificate”) shall be made according to the following procedure.

 

On or before the applicable Installment Payment Date, the Buyer shall transmit
the applicable Installment Payment to the David Lubin & Associates, PLLC Master
Escrow Account (“Lubin Escrow"), Bank of America, 300 Broadhollow Road,
Melville, NY 11747, Phone: 800-285-5245, ABA: 026009593, SWIFT: BOFAUS3N, ACH:
021000322, Master Escrow Account: 483031048535, Account name: David Lubin &
Associates Master Escrow Account, f/b/o Smack Sportswear. Upon receipt of each
Installment Payment, Lubin Escrow shall notify Seller’s attorney, Law Office of
Brandon S. Chabner, A Professional Corporation, c/o Brandon S. Chabner, Esq.
(“Chabner Law”) that the Installment Payment is available for closing of the
purchase and sale of the Purchased Stock Certificate representing the
Installment Payment.

 



 

 

 

Within five business days of such notification, Chabner Law shall send the
Purchased Stock Certificate as instructed by Lubin Escrow. Lubin Escrow may
request any additional written representations, certifications and documents in
his reasonable discretion before releasing any Installment Payment. Upon receipt
by Lubin Escrow, or upon receipt by such third party as designated by Lubin
Escrow in its transmittal instructions to Chabner Law, of the Purchased Stock
Certificate, Lubin Escrow shall send via wire transfer or by certified check to
the attorney client trust account of Chabner Law, as further set forth below:

 

If by wire:

 

Bank Name – Chase Bank (Hermosa Beach, CA branch) 

Bank Address – 1223 Hermosa Ave., Hermosa Beach, CA 90254 

ABA Routing -- 322271627 

Account Name -- MVP Sports 

Account Number – 261983690 

Memo – for the benefit of William Sigler 

  

If by mail:

 

William Sigler 

c/o Law Offices of Brandon S. Chabner, A Professional Corporation 

Attn: Brandon S. Chabner, Esq. 

1601 Pacific Coast Highway, #290 

Hermosa Beach, CA 90254

 

In the event that the applicable Purchased Stock Certificate has not been
received, Lubin Escrow shall inform Chabner Law of said circumstance, whereupon
Seller shall have five (5) additional business days to cure said non-delivery by
delivering said Purchased Stock Certificate to Lubin Escrow (the “Cure Period”);
provided, however, in the event that no such cure of non-delivery occurs, no
later than five (5) business days subsequent to the expiration of the Cure
Period, Lubin Escrow shall return the funds to the Buyer. In the event that cure
of non-delivery does occur within the Cure Period, Lubin Escrow shall then
release the Installment Payment as provided above.

 



7-15 Sigler SPAPage 2

 

 

The parties hereto understand and agree that: (i) for purposes of this Section
2, an Installment Payment shall not be deemed to have been received into Lubin
Escrow escrow trust account in connection with a payment until applicable funds
have been cleared through the trust account bank and are available for further
distribution to Chabner Law; (ii) in the event that Chabner Law does not receive
an Installment Payment by the date that is no later than five (5) business days
subsequent to the date that the Purchased Stock Certificate was received, either
Seller or Buyer shall then have the right to terminate this Agreement upon
providing written notice of said termination to the other party, whereupon
Seller shall have no further obligation to sell any remaining, unsold portion of
the Shares to the Buyer and Buyer shall have no further obligation to purchase
any remaining, unsold portion of the Shares from the Seller. Nothing herein
shall limit either party’s right to pursue actual damages, and either shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief; provided, however, that notwithstanding any other provisions
of this Agreement, the parties understand and agree that under no circumstances
shall Seller be deemed to be in breach of this Agreement in the event that the
Company or the Company’s transfer agent has not reasonably cooperated with
Seller with regard to providing Seller with any documentation relating to a
Purchased Stock Certificate (e.g., providing Seller with four Company stock
certificates in the amount of 1,706,084 Shares each, to replace Seller’s
existing stock certificate in the amount of 6,824,336 Shares)

 

3.  REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents, warrants and covenants to and with Buyer, both as of the
date of this Agreement and as of the applicable date of each Installment
Purchase by Buyer, as an inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby as follows:

 

3.1 Authorization of Agreement. The Seller is fully able, authorized and
empowered to execute and deliver this Agreement and any other agreement or
instrument contemplated by this Agreement and to perform his covenants and
agreements hereunder and thereunder. This Agreement and any such other agreement
or instrument, upon execution and delivery by the Seller (and assuming due
execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute a valid and legally binding obligation of the Seller,
in each case enforceable against him in accordance with its terms.

 

3.2 Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any lien, pledge,
encumbrance, charge, security interest, claim or right of another, other than as
provided in the Securities Act of 1933, as amended (the “Securities Act”). Under
the Securities Act and the rules and regulations promulgated thereunder, the
Shares are “restricted securities”, and Seller is as of the date hereof an
“affiliate” of the Company. There are no stockholder agreements, proxies, rights
of third parties, options, warrants, debentures, notes, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any of the Shares. The
Seller has the absolute right to sell and transfer the Shares to the Buyer as
provided in this Agreement without the consent of any other person or entity.
Upon transfer of the Shares to Buyer hereunder, Buyer will acquire good and
marketable title to the Shares free and clear of any lien, pledge, encumbrance,
charge, security interest, claim or right of another, other than applicable
securities laws.

 



7-15 Sigler SPAPage 3

 

 

3.3 No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Seller with any of the provisions hereof nor the consummation
of the transactions and actions contemplated hereby will:

 

(a) violate or, alone or with notice of the passage of time, result in the
breach or termination of, or otherwise give any contracting party the right to
terminate, or declare a default under, the terms of any agreement or other
document or undertaking, oral or written to which the Seller is a party or by
which he or any of his properties or assets may be bound;

 

(b) result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller;

 

(c) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi governmental agency
against, or binding upon the Seller or upon any of his properties or assets; or

 

(d) violate any law or regulation of any jurisdiction relating to the Seller or
any of his assets or properties.

 

3.4 Obligations; Authorizations. The Seller is not (i) in violation of any
judgment, order, injunction, award or decree which is binding on him or any of
his assets, properties, operations or business; or (ii) in violation of any law
or regulation or any other requirement of any governmental body, court or
arbitrator relating to him or to his assets, operations or businesses.

 

3.5 Consents. There are no consents necessary or required from any third
parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Seller for the execution and delivery of this Agreement and the
performance of his obligations hereunder.

 

4. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Seller, both as of the date of this
Agreement and as of the applicable date of each Installment Purchase by Buyer,
as an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby as follows:

 

4.1 Authorization of Agreement. The Buyer is fully able, authorized and
empowered to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to perform his obligations
contemplated hereby and thereby. This Agreement and any such other agreement or
instrument, upon execution and delivery by Buyer (and assuming due execution and
delivery hereof and thereof by the other parties hereto and thereto), will
constitute the legal, valid and binding obligation of each of the Buyer, in each
case enforceable against him in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Buyer under or by virtue of this Agreement or such other agreement or
instrument.

 



7-15 Sigler SPAPage 4

 

 

4.2 No Buyer Defaults. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby, will (i) violate,
conflict with or result in the breach or termination of, or otherwise give any
other contracting party the right to terminate, or constitute a default under
the terms of, any mortgage, bond, indenture or material agreement to which the
Buyer is a party or by which the Buyer or his property or assets may be bound or
materially affected, (ii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or governmental body against, or
binding upon, the Buyer or upon the property of the Buyer, or (iii) constitute a
violation by the Buyer of any applicable law or regulation of any jurisdiction
as such law or regulation relates to Buyer or to the property of the Buyer.

 

4.3 No Litigation, Etc. There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Buyer.

 

4.4 Investment Intent. The Buyer is acquiring the Shares being purchased
pursuant to this Agreement for his own account and for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part of the Shares except in
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the SEC thereunder, and applicable state securities
laws.

 

4.5 Disclosure of Information. The Buyer has access to review all the filings
made by the Company with the SEC and Buyer has had an opportunity to discuss the
business, management, financial affairs of the Company with the Company and the
Seller.

 

4.6 Restricted Stock. The Buyer understands that the Shares have not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Buyer’s representations as expressed herein. The Buyer
understands that the Shares constitute “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Buyer must hold the Shares indefinitely unless they are registered with the SEC
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Buyer understands that Seller as of the
date hereof is an “affiliate” under applicable U.S. federal securities laws.
Buyer further agrees and acknowledges that it will need to obtain a legal
opinion from counsel in order to remove the restrictive legend from the stock
certificate representing the Shares and any other information or documentation
requested by the Company and/or its transfer agent.

 

4.7 Legend. The Buyer understands that all certificates representing securities
of the Company received by him pursuant to this Agreement shall bear the
following legend, or one substantially similar thereto:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company's counsel that registration is not required
under said Act.”

 



7-15 Sigler SPAPage 5

 

 

4.8 Consents. There are no consents necessary or required from any third
parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Buyer for the execution and delivery of this Agreement and the
performance of its obligations hereunder.

 

5. ADDITIONAL COVENANTS OF THE PARTIES

 

5.1 Brokers. Each of the Seller on the one hand, and the Buyer on the other hand
represent and warrant to the other that neither has employed any broker, finder
or similar agent and no person or entity with which each has had any dealings or
communications of any kind is entitled to any brokerage, finder's or placement
fee or any similar compensation in connection with this Agreement or the
transactions contemplated hereby.

 

5.2 Expenses. Each of the parties hereto agrees to bear its own expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.

 

5.3 Further Assurances. Each of the parties shall execute such documents or
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
in this Agreement.

 

6. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

6.1 Nature of Statements. All statements contained in any exhibit, certificate
or other instruments delivered by or on behalf of any party hereto pursuant to
this Agreement, shall be deemed representations and warranties by such party.

 

6.2 Survival of Representations and Warranties. Regardless of any investigation
at any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all covenants, agreements, representations
and warranties made hereunder or pursuant hereto or in connection with the
transaction contemplated hereby shall survive the sooner to occur of the
termination of this Agreement or date upon which all of the Shares have been
sold to Buyer.

 

7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

 

The obligations of the Buyer to effectuate each Installment Purchase pursuant to
this Agreement is subject to the fulfillment, prior to the date of each
applicable Installment Purchase, of each of the following conditions (any one or
more of which may be waived by the Buyer unless such condition is a requirement
of law).

 

7.1 Representations and Warranties. All representations and warranties of the
Seller contained in this Agreement and in any written statement, exhibit or
other documents delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects as of the
Effective Date and as of the applicable Installment Purchase Date.

 



7-15 Sigler SPAPage 6

 

 

7.2 Covenants. The Seller shall have performed and complied in all material
respects with all covenants and other agreements required by (or contained in)
this Agreement to be performed or complied with or by them prior to or at the
applicable Installment Purchase Date.

 

7.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Seller, and be continuing before a court or before or by
a governmental body or agency, and be unresolved, to restrain or to prevent or
to obtain damages in respect of, the carrying out of the transactions
contemplated hereby or which might materially and adversely affect the rights of
the Buyer to consummate the transactions contemplated hereby.

 

7.4 Approvals. The Seller shall have obtained all approvals and consents to
consummate this Agreement and the transactions to be consummated at or
immediately following the applicable Installment Purchase Date, in accordance
with all applicable laws, rules and regulations.

 

7.5 Due Diligence. The Buyer shall have completed to its sole satisfaction its
due diligence of the Seller and all other items it deems reasonably necessary
and/or advisable, and shall be satisfied with the results thereof.

 

8. CONDITIONS PRECEDENT TO THE OBLIGATION TO THE SELLER TO CLOSE

 

The obligations of the Seller to effectuate each Installment Purchase pursuant
to this Agreement is subject to the fulfillment, prior to the date of each
applicable Installment Purchase, of each of the following conditions (any one or
more of which may be waived by the Seller unless such condition is a requirement
of law).

 

8.1 Representations and Warranties. All representations and warranties of the
Buyer contained in this Agreement and in any written statement, exhibit or other
documents delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects as of the
Effective Date and as of the applicable Installment Purchase Date.

 

8.2 Covenants. The Buyer shall have performed and complied in all material
respects with all covenants and other agreements required by (or contained in)
this Agreement to be performed or complied with by him prior to or at the
applicable Installment Purchase Date.

 

8.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Buyer, and be continuing before a court or before or by a
governmental body or agency, and be unresolved, to restrain or to prevent or to
obtain damages in respect of, the carrying out of the transactions contemplated
hereby, or which might materially and adversely affect the rights of the Seller
to consummate the transactions contemplated hereby.

 

8.4 Approvals. Buyer shall have obtained all approvals and consents to
consummate this Agreement and the transactions to be consummated at or
immediately following the applicable Installment Purchase Date, in accordance
with all applicable laws, rules and regulations.

 



7-15 Sigler SPAPage 7

 

 

9. INDEMNIFICATION BY THE SELLER

 

The Seller shall indemnify and hold the Buyer harmless from and against any
loss, damage or expense (including without limitation reasonable attorneys' fees
and expenses) caused by or arising out of (i) any breach or default in the
performance by the Seller of any covenant or agreement of the Seller contained
in this Agreement, (ii) any breach of warranty or inaccurate or erroneous
representation made by the Seller herein or in any exhibit, certificate or other
instrument delivered by or on behalf of the Seller pursuant hereto, and (iii)
any and all actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal and accounting fees) incident to any of the
foregoing.

 

10. INDEMNIFICATION BY BUYER

 

The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto and (iii) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to the foregoing.

 

11. NOTICE AND OPPORTUNITY TO DEFEND

 

Promptly after the receipt by Buyer and/or the Seller of notice of any action,
proceeding, claim or potential claim (any of which is hereinafter individually
referred to as a “Circumstance”) which could give rise to a right to
indemnification under this Agreement, such party (the “Indemnified Party”) shall
give prompt written notice to the party or parties who may become obligated to
provide indemnification hereunder (the “Indemnifying Party”). Such notice shall
specify in reasonable detail the basis and amount, if ascertainable, of any
claim that would be based upon the Circumstance. The failure to give such notice
promptly shall relieve the Indemnifying Party of its indemnification obligations
under this Agreement, unless the Indemnified Party establishes that the
Indemnifying Party either had knowledge of the Circumstance or was not
prejudiced by the failure to give notice of the Circumstance. The Indemnifying
Party shall have the right, at its option, to compromise or defend the claim, at
its own expense and by its own counsel, and otherwise control any such matter
involving the asserted liability of the Indemnified Party, provided that any
such compromise or control shall be subject to obtaining the prior written
consent of the Indemnified Party which shall not be unreasonably withheld. An
Indemnifying Party shall not be liable for any costs of settlement incurred
without the written consent of the Indemnifying Party. If any Indemnifying Party
undertakes to compromise or defend any asserted liability, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party agrees to cooperate fully with the Indemnifying Party and its counsel in
the compromise of or defense against any such asserted liability. All costs and
expenses incurred in connection with such cooperation shall be borne by the
Indemnifying Party, provided such costs and expenses have been previously
approved by the Indemnifying Party. In any event, the Indemnified Party shall
have the right at its own expense to participate in the defense of an asserted
liability.

 



7-15 Sigler SPAPage 8

 

 

12. MISCELLANEOUS

 

12.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder. Any assignee of this Agreement shall become a party to
this Agreement and will be bound by all the terms hereof.

 

12.2 Notices. Except as otherwise expressly provided for in this Agreement, all
notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
if delivered in person against written receipt, by facsimile transmission, by
email, overnight courier prepaid, or mailed by prepaid first class registered or
certified mail, postage prepaid, return receipt requested to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section): 

 

If to the Seller, as follows:

 

William Sigler 

933 6th Street, Unit D 

Hermosa Beach, CA 90403 

Email: billsmack1@gmail.com

 

If to the Buyer, as follows:

 

 ___________________________

 ___________________________

 ___________________________

 ___________________________ 

___________________________

 

If to Chabner Law, as follows:

 

Brandon S. Chabner, Esq. 

1601 Pacific Coast Highway, #290 

Hermosa Beach, CA 90254 

Fax: 310-698-0740

Email: bchabner@chabnerlaw.com

 

If to Lubin Escrow, as follows:

 

David Lubin & Associates, PLLC

108 S. Franklin Avenue, Suite 10

Valley Stream, NY 11580

Fax: 516-887-8250

Email: david@dlubinassociates.com

 



7-15 Sigler SPAPage 9

 

  

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
email, to the email address as provided in this Section, be deemed given upon
sending such email, (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first business
day following the date sent by such overnight courier or upon receipt, or (v) if
delivered by mail in the manner described above to the address provided in this
Section, be deemed given on the earlier of the third business day following
mailing or upon receipt. In order for any such notice to be deemed given as
provided above, other than if sent by email, any such notice must also be
accompanied by an email to the recipient. In order for any such notice to be
deemed given that is sent by email as provided above, any such notice must also
be accompanied by sending such notice in the mail.

 

12.3 Waiver; Remedies. The parties shall not be deemed to waive any of their
rights or remedies under this Agreement unless such waiver is in writing and
signed by the party to be bound. No delay on the part of any of the Seller or
Buyer in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Seller or Buyer of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise of
any other right, power or privilege hereunder. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies which
the parties hereto may otherwise have at law or in equity.

 

12.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings (in writing, oral or otherwise) of the parties
relating thereto. No course of dealing, course of performance or trade usage,
and no parol evidence of any nature, shall be used to supplement or modify any
terms of this Agreement.

 

12.5 Amendment. This Agreement may be modified or amended only by written
agreement of the parties hereto.

 

12.6 Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile each of which shall be an original, but all of which shall be
deemed to constitute one instrument. The delivery of an executed counterpart of
this Agreement by electronic means, including by facsimile or by "pdf"
attachment to email, shall be deemed to be valid delivery thereof binding upon
all the parties hereto.

 



7-15 Sigler SPAPage 10

 

 

12.7 Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Nevada without
regard to the conflicts of laws principles thereof. The parties hereto hereby
expressly and irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to, arising out of or under this Agreement, shall be
brought solely and exclusively in the federal or state court selected by the
party prosecuting, filing or otherwise commencing said suit or proceeding (the
“Chosen Venue”). By its execution hereof, the parties hereby expressly covenant
and irrevocably submit to the in personam jurisdiction of the Chosen Venue and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in the Chosen Venue. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and related costs and/or
disbursements in an amount judicially determined.

 

12.8 Captions. All section titles or captions contained in this Agreement, in
any exhibit referred to herein or in any exhibit annexed hereto are for
convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement.

 

12.9 Independent Counsel. This Agreement shall be construed to effectuate the
mutual intent of the parties. The parties and their counsel have cooperated in
the drafting and preparation of this Agreement, and this Agreement therefore
shall not be construed against any party by virtue of its role as the drafter
thereof. No drafts of this Agreement shall be offered by any party, nor shall
any draft be admissible in any proceeding, to explain or construe this
Agreement. Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

 

Each party further agrees and acknowledges that Lubin Escrow is counsel to the
Company and is not acting as legal counsel to either Seller or Buyer. Lubin
Escrow shall be permitted to act as counsel for the Company in any dispute as to
the disposition of the Shares or in any other dispute between the Seller, Buyer
and/or the Company, whether or not Lubin Escrow is then acting as escrow agent
hereunder.

 

12.10 Severability. Should any part, term or provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions, shall not be affected thereby and said
illegal or invalid part, term or provision shall be modified by the court so as
to be legal or, if not reasonably feasible, shall be deleted.

 

12.11 This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns and
affiliates. No assignment of this Agreement or of any rights hereunder shall
relieve the assigning party of any of its obligations or liabilities hereunder.

 



7-15 Sigler SPAPage 11

 

 

12.12 Each party shall cooperate with the other and execute such instruments or
documents and take such other actions as may reasonably be requested from time
to time in order to carry out, evidence or confirm their rights or obligations
or as may be reasonably necessary or helpful to give effect to this Agreement.

 

13. Provisions Relating to Lubin Escrow

 

13.1 Duties and Responsibilities of the Escrow Agent. Lubin Escrow’s duties and
responsibilities shall be subject to the following terms and conditions:

 

(a) The Seller and Buyer each acknowledge and agree that Lubin Escrow (i) shall
not be responsible for or bound by, and shall not be required to inquire into
whether either party is entitled to receipt of the Installment Payment or
Shares, as the case may be, pursuant to any other agreement or otherwise; (ii)
shall be obligated only for the performance of such duties as are specifically
assumed by Lubin Escrow pursuant to this Agreement; (iii) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by Lubin Escrow in good faith to be genuine and to have
been signed or presented by the proper person or party, without being required
to determine the authenticity or correctness of any fact stated therein or the
propriety or validity or the service thereof; (iv) may assume that any person
believed by Lubin Escrow in good faith to be authorized to give notice or make
any statement or execute any document in connection with the provisions hereof
is so authorized; (v) shall not be under any duty to give the property held by
Lubin Escrow hereunder any greater degree of care than Lubin Escrow gives its
own similar property; and (vi) may consult counsel satisfactory to Lubin Escrow,
the opinion of such counsel to be full and complete authorization and protection
in respect of any action taken, suffered or omitted by Lubin Escrow hereunder in
good faith and in accordance with the opinion of such counsel.

 

(b) The Seller and Buyer acknowledge that Lubin Escrow is acting solely as a
stakeholder at their request and that Lubin Escrow shall not be liable for any
action taken by Lubin Escrow in good faith and believed by Lubin Escrow to be
authorized or within the rights or powers conferred upon Lubin Escrow by this
Agreement. The Seller and Buyer, jointly and severally, agree to indemnify and
hold harmless the Lubin Escrow and any of Lubin Escrow’s partners, employees,
agents and representatives for any action taken or omitted to be taken by Lubin
Escrow or any of them hereunder, including the fees of outside counsel and other
costs and expenses of defending itself against any claim or liability under this
Agreement, except in the case of gross negligence or willful misconduct on Lubin
Escrow’s part committed in its capacity as Lubin Escrow under this Agreement.
Lubin Escrow shall owe a duty only to the Seller and Buyer under this Agreement
and to no other person.

 

(c) The Seller and Buyer jointly and severally agree to reimburse Lubin Escrow
for reasonable outside counsel fees, to the extent authorized hereunder and
reasonably incurred in connection with the performance of its duties and
responsibilities hereunder.

 



7-15 Sigler SPAPage 12

 

 

13.2 Resignation of Lubin Escrow. Lubin Escrow may at any time resign as escrow
agent hereunder by giving five (5) days prior written notice of resignation to
the Buyer and Seller. Prior to the effective date of the resignation as
specified in such notice, the Buyer and Seller will issue to Lubin Escrow a
joint instruction authorizing delivery of any funds then currently held by Lubin
Escrow to the designated new escrow agent selected by the Buyer and Seller. If
no successor escrow agent is named by the Buyer and Seller, then Lubin Escrow
may apply to a court of competent jurisdiction in the State of New York for
appointment of a successor escrow agent, and to deposit any funds then held in
escrow with the clerk of any such court.

 

13.3 The Shares. Until the Shares are sent by Chabner Law in accordance with the
terms of this Agreement, the Seller shall possess and maintain all right, title
and interest to the Shares. Lubin Escrow does not have and will not have any
interest in the Company or the Shares, but is serving only as escrow agent at
the specific request of Buyer and Seller.

 

13.4 Dispute Resolution: Judgments. Notwithstanding Section 12.7 of this
Agreement to the contrary, resolution of disputes arising under this Agreement
concerning Lubin Escrow shall be subject to the following terms and conditions:

 

(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Shares or payment therefor, or if Lubin Escrow
shall in good faith be uncertain as to its duties or rights hereunder, Lubin
Escrow shall be authorized, without liability to anyone, to (i) refrain from
taking any action other than to continue to hold the Installment Payment pending
receipt of a joint instruction from the Buyer and Seller, or (ii) deposit the
Installment Payment with any court of competent jurisdiction in the State of New
York, in which event Lubin Escrow shall give written notice thereof to the Buyer
and Seller and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement. Lubin Escrow may, but shall be under no
duty to, institute or defend any legal proceedings which relate to this
Agreement or the transactions contemplated hereby. Lubin Escrow shall have the
right to retain counsel if it becomes involved in any disagreement, dispute or
litigation on account of this Agreement or otherwise determines that it is
necessary to consult counsel.

 

(b) Lubin Escrow is hereby expressly authorized to comply with and obey any
court order. In case Lubin Escrow obeys or complies with a court order, Lubin
Escrow shall not be liable to the Buyer and Seller or to any other person, firm,
corporation or entity by reason of such compliance.

 

13.5 Bank Fees. Each of Buyer and Seller agree to be responsible for the payment
of any applicable wire fees charged by their respective banks, and with regard
to any wire fees to be charged by Lubin Escrow’s bank the parties agree that
that Buyer shall pay for all incoming wire fees and Seller shall pay for all
outgoing wire fees relating to Lubin Escrow’s bank account. Such payment shall
be made by the deduction of the applicable amount of the fee from the wire being
sent from or received into said account.

 

Remainder of Page Intentionally Omitted; Signature Page to Follow

 

7-15 Sigler SPAPage 13

 

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered as of the Effective Date.

 



  SELLER:               William Sigler         BUYER:         By:       Name:  
  Title:           AGREED TO AND ACKNOWLEDGED FOR ONLY FOR PURPOSES OF SECTIONS
2, 12 AND 13 OF THIS AGREEMENT:         CHABNER LAW:         By:       Name:    
Title:                 LUBIN ESCROW:         David Lubin & Associates, PLLC    
    By:       Name:     Title:  

 

 

7-15 Sigler SPAPage 14





 

 